            Case 1:19-cv-01080-JDB Document 83 Filed 01/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,                                      CIVIL ACTION
               Plaintiff,

       v.                                                      No. 1:19-cv-01080

SURESCRIPTS, LLC,
                Defendant.


                                   Joint Proposed Agenda for
                               January 25, 2021 Status Conference

       The parties jointly submit this proposed agenda for the status conference on January 25,

2021 at 11:30 am ET.

   1. Discovery update

   2. Schedule next status conference

             a. Subject to the Court’s availability, the parties request a status conference the week

                of March 22, 2021.

Respectfully submitted this 25th day of January, 2021.


        /s/ David B. Schwartz___                         /s/ Amanda P. Reeves
Markus H. Meier (D.C. Bar 459715)                   Amanda P. Reeves (D.C. Bar 496338)
David B. Schwartz                                   Allyson M. Maltas (D.C. Bar 494566)
Federal Trade Commission                            Latham & Watkins LLP
600 Pennsylvania Avenue, NW                         555 Eleventh Street, NW, Suite 1000
Washington, DC 20580                                Washington, DC 20004-1304
Telephone: (202) 326-3748                           Telephone: (202) 637-2183
Facsimile: (202) 326-3384                           Facsimile: (202) 637-2201
Email: mmeier@ftc.gov                               Email: amanda.reeves@lw.com
Email: dschwartz1@ftc.gov                           Email: allyson.maltas@lw.com

Counsel for Plaintiff Federal Trade                 Counsel for Defendant Surescripts
Commission
